15-2272
Moss v. Colvin

                          UNITED STATES COURT OF APPEALS 

                                 FOR THE SECOND CIRCUIT                      

                                     _______________                   

                                    August Term, 2016 

            (Submitted: October 26, 2016               Decided: January 9, 2017) 

                                    Docket No. 15‐2272 

                                     _______________                         
 
                                 ANDREW MOSS, 
                                           
                               Petitioner‐Appellant, 
                                           
                                      —v.— 
                                           
            JOHN COLVIN, Superintendent, Mid‐State Correctional Facility, 
                                           
                               Respondent‐Appellee.* 
                                 _______________                      

B e f o r e:  

                 KATZMANN, Chief Judge, WESLEY and CARNEY, Circuit Judges.  

                                     _______________  

       Appeal from a final judgment, entered on June 19, 2015, in the United 
States District Court for the Southern District of New York (Crotty, J.), denying 

* The Clerk of Court is directed to amend the official caption to conform to the 
caption above.
petitioner Andrew Moss’s petition for a writ of habeas corpus brought pursuant 
to 28 U.S.C. § 2254(d). During Moss’s trial for criminal sale of a controlled 
substance in the third degree, the trial court closed the courtroom to the general 
public while the undercover officers involved in Moss’s arrest testified. Pursuant 
to the Antiterrorism and Effective Death Penalty Act of 1996, we hold that: (1) the 
New York Court of Appeals’ determination that a reviewing court may infer 
from the record that a trial court considered, as it must, reasonable alternatives to 
closure was not an unreasonable application of clearly established federal law as 
determined by the Supreme Court; and (2) the New York Court of Appeals’ 
conclusion that the government established an overriding interest justifying 
closure was also not an unreasonable application of clearly established federal 
law as determined by the Supreme Court. Accordingly, we AFFIRM the 
judgment of the district court.  

                                  _______________                         
 
   Richard M. Greenberg and Joseph M. Nursey, Office of the Appellate Defender, 
                      New York, NY, for Petitioner‐Appellant. 
                                           
     Barbara D. Underwood, Solicitor General, Nikki Kowalski, Deputy Solicitor 
    General, and Margaret A. Cieprisz, Volunteer Assistant Attorney General, for 
    Eric T. Schneiderman, Attorney General of the State of New York, New York, 
                            NY, for Respondent‐Appellee. 
                                 _______________                      
                   
 
PER CURIAM: 

      Petitioner‐Appellant Andrew Moss appeals from a decision of the United 

States District Court for the Southern District of New York (Crotty, J.) denying 

his petition for a writ of habeas corpus brought pursuant to 28 U.S.C. § 2254. 

During the state trial testimony of the undercover officers involved in Moss’s 

arrest, the state trial court closed the courtroom to the general public to protect 
                                          2 
the safety of the officers. Moss appealed his conviction, arguing that the closure 

of the courtroom during the testimony of one of the officers violated his Sixth 

Amendment right to a public trial. The New York Court of Appeals affirmed his 

conviction. See People v. Echevarria, 21 N.Y.3d 1, 11–19 (2013).  

      In this appeal, Moss asserts that the New York Court of Appeals’ decision 

is contrary to, or involves an unreasonable application of, clearly established 

federal law as determined by the Supreme Court in Waller v. Georgia, 467 U.S. 39 

(1984), and Presley v. Georgia, 558 U.S. 209 (2010) (per curiam). In particular, Moss 

contends (1) that the New York Court of Appeals incorrectly held that a 

reviewing court may infer from the record that a trial court fulfilled its obligation 

to consider alternatives to closure, and (2) that the New York Court of Appeals 

unreasonably concluded that the government had established an overriding 

interest justifying closure. The district court denied the petition and, applying the 

deferential standard of The Antiterrorism and Effective Death Penalty Act of 

1996 (“AEDPA”), Pub. L. No. 104‐132, 110 Stat. 1214 (1996), we affirm its 

judgment. Limited as we are by AEDPA’s deferential standard, on the record 

before us, we cannot conclude that the New York Court of Appeals’ decision was 




                                           3 
contrary to, or involved an unreasonable application of, clearly established law 

or was based on an unreasonable determination of the facts. 

                                        BACKGROUND 

         Andrew Moss was arrested in July 2007 for selling crack cocaine to an 

undercover officer (known as “UC 2454”) near West 135th Street and Broadway 

in Manhattan. He was charged in New York State Supreme Court with criminal 

sale of a controlled substance in the third degree, in violation of N.Y. Penal Law  

§ 220.39(1).  

         Before Moss’s trial, the government requested that the court limit access to 

the courtroom during the testimony of UC 2454 and another undercover officer 

identified as UC 5986.1 The trial court held a hearing, at which both undercover 

officers testified, to consider the request. Following the officers’ testimony, the 

trial court indicated that it had tentatively determined, subject to hearing further 

from counsel, to “keep the general public out when these two undercovers 

testify.” Joint App. at 152–53. Moss’s counsel objected to the closure and 

suggested, as an alternative, that an officer be stationed at the courtroom door to 

screen individuals wishing to enter. The trial court did not expressly assess this 


1    Moss does not challenge the courtroom closure with respect to UC 5986.

                                           4 
proposed alternative. Instead, the trial court ruled that, in light of its concerns for 

the undercover officers’ safety, it would close the courtroom to the public during 

their testimony, with the exception of Moss’s mother and any other family 

members who did not live in the area of the arrest. If any family members who 

lived in the area of the arrest wished to observe trial during the testimony of the 

undercover officers, the trial court determined that it would “face those decisions 

when they arise.” Joint App. at 163.  

      The case proceeded to trial and Moss was convicted. Moss appealed his 

conviction contending, inter alia, that the trial court’s closure of the courtroom 

violated his Sixth Amendment rights. The New York Supreme Court, Appellate 

Division unanimously affirmed. See People v. Moss, 89 A.D.3d 600, 600–01 (1st 

Dep’t 2011). The New York Court of Appeals then granted review in Moss’s case, 

together with the cases of two other defendants raising similar Sixth Amendment 

challenges. It then found no reversible error in the closures in each case, while 

reversing the conviction of one of the other two defendants on unrelated, jury 

instruction grounds. See Echevarria, 21 N.Y.3d at 11–22. 

      After the United States Supreme Court denied certiorari, Moss filed a 

petition for a writ of habeas corpus. The magistrate judge (Francis, J.) issued a 



                                           5 
Report and Recommendation (the “R&R”) recommending that the petition be 

denied. Moss timely filed objections to the R&R, but the district court adopted 

the R&R in its entirety and denied the petition. See Moss v. Colvin, No. 14 Civ. 

2331 (PAC) (JCF), 2015 WL 3824749, at *1 (S.D.N.Y. June 18, 2015). Moss filed a 

timely notice of appeal, and this court granted a certificate of appealability. 

                                       DISCUSSION 

      We review a district court’s decision denying a petition for a writ of habeas 

corpus de novo. Dixon v. Miller, 293 F.3d 74, 78 (2d Cir. 2002).2 AEDPA instructs 


2 The district court reviewed one of Moss’s objections to the R&R (regarding 
whether the government met its burden of establishing an overriding interest 
justifying closure) only for clear error. It did so on the basis that the objection 
was “unquestionably a rehashing of the original arguments raised in the 
petition.” Moss, 2015 WL 3824749, at *5 (citing Borrero v. Colvin, No. 14 Civ. 5304 
(LTS) (SN), 2015 WL 1262276, at *1 (S.D.N.Y. Mar. 19, 2015) (“When a party . . . 
reiterates original arguments, . . . the court will only review the magistrate’s 
report for clear error.”)). On appeal, the government argues that Moss has 
waived further judicial review of that objection, and that, if we do review the 
objection, we must do so for clear error. First, we reject the government’s 
argument that Moss’s failure to file specific objections to the R&R regarding 
Moss’s overriding‐interest challenge resulted in a waiver. Even if it were the case 
that Moss failed to lodge a specific objection to the magistrate judge’s 
recommendation, it is clear that the district court did not consider the issue 
waived and went on to evaluate the magistrate judge’s determination for clear 
error, which was well within its discretion. See Grassia v. Scully, 892 F.2d 16, 19 
(2d Cir. 1989) (“Even if neither party objects to the magistrate’s recommendation, 
the district court is not bound by the recommendation of the magistrate.”); see 
also Mario v. P & C Food Mkts., Inc., 313 F.3d 758, 766 (2d Cir. 2002) (“Where a 

                                          6 
that an application for a writ of habeas corpus shall not be granted where a state 

court adjudicated the claim on the merits, unless that adjudication (1) “resulted 

in a decision that was contrary to, or involved an unreasonable application of, 

clearly established Federal law, as determined by the Supreme Court of the 

United States,” or (2) “resulted in a decision that was based on an unreasonable 

determination of the facts in light of the evidence presented in the State court 

proceeding.” 28 U.S.C. § 2254(d). To conclude that a state court decision involved 

an unreasonable application of clearly established federal law, the petitioner 

must show that the state court applied the law in a manner that was “objectively 

unreasonable.” Davis v. Ayala, 135 S. Ct. 2187, 2198 (2015) (quoting Mitchell v. 

Esparza, 540 U.S. 12, 18 (2003) (per curiam)) (internal quotation marks omitted). A 

state court determination that a claim lacks merit is not objectively unreasonable 



district court conducts . . . review of an issue that was not raised in objection to 
[a] magistrate’s report, this court may disregard the waiver and reach the 
merits.”). Accordingly, we may consider the merits ourselves. Second, we are 
skeptical that clear error review would be appropriate in this instance, where 
arguably “the only way for [Moss] to raise . . . arguments [on that point] [was] to 
reiterate them.” Watson v. Geithner, No. 11 Civ. 9527(AJN), 2013 WL 5441748, at *2 
(S.D.N.Y. Sept. 27, 2013); see also 28 U.S.C. § 636(b)(1) (“A judge of the court shall 
make a de novo determination of those portions of the report or specified 
proposed findings or recommendations to which objection is made.”). We need 
not resolve which standard of review applies to this objection, however, because 
we conclude that Moss’s argument does not prevail even under de novo review.

                                          7 
if “‘fairminded jurists could disagree’ on the correctness of the state court’s 

decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. 

Alvarado, 541 U.S. 652, 664 (2004)). 

      The Sixth Amendment, by way of the Fourteenth Amendment, guarantees 

a state criminal defendant “the right to a speedy and public trial.” U.S. Const. 

amend. VI. However, the right to a public trial is not absolute and “may give 

way in certain cases to other rights or interests.” Waller v. Georgia, 467 U.S. 39, 45 

(1984). In those rare instances, “the balance of interests must be struck with 

special care.” Id. To aid courts in this balancing act of determining whether a 

courtroom closure is justified, the Supreme Court articulated the following four‐

part test in Waller: (1) “the party seeking to close the hearing must advance an 

overriding interest that is likely to be prejudiced” if the courtroom is not closed, 

(2) “the closure must be no broader than necessary to protect that interest,”  

(3) “the trial court must consider reasonable alternatives to closing the 

proceeding,” and (4) the trial court “must make findings adequate to support the 

closure.” Id. at 48. In Presley v. Georgia, 558 U.S. 209 (2010) (per curiam), the 

Supreme Court clarified that under the third prong of Waller, “trial courts are 

required to consider alternatives to closure even when they are not offered by the 



                                           8 
parties.” 558 U.S. at 214. Moreover, the Court instructed that “[t]rial courts are 

obligated to take every reasonable measure to accommodate public attendance at 

criminal trials.” Id. at 215.  

       Moss’s appeal focuses on Waller’s first and third prongs: the government’s 

overriding interest, and the trial court’s consideration of alternatives to closure. 

We conclude with respect to both issues that the New York Court of Appeals’ 

decision was not contrary to, or an unreasonable application of, clearly 

established federal law as determined by the Supreme Court. 

       With respect to Waller’s first prong, the New York Court of Appeals 

correctly articulated the standard for determining whether an overriding interest 

exists that justifies closure. See Echevarria, 21 N.Y.3d at 11. It recognized that, 

while “[t]he safety of law enforcement officers ‘unquestionably’ may constitute 

an overriding interest,” id. at 12 (quoting People v. Ramos, 90 N.Y.2d 490, 498 

(1997)), the party moving for closure still “must demonstrate a ‘substantial 

probability’ that the identified interest will be prejudiced by an open courtroom,” 

id. (quoting Press‐Enter. Co. v. Superior Court, 478 U.S. 1, 14 (1986)). In finding that 

the government had met its burden, the New York Court of Appeals noted that 

UC 2454 continued to work in the area of the arrest, had received numerous 



                                           9 
threats in the past, had encountered suspects in the courthouse, and had taken 

steps to protect his identity when entering courthouses. See id. at 13–14. It held 

that, “[t]aken together, the record amply supports the trial court’s determination 

that a specific link existed between the officer’s safety and his open‐court 

testimony.” Id. at 14. In light of the record before us, we cannot conclude that the 

New York Court of Appeals unreasonably applied the law in reaching that 

conclusion. See Rodriguez v. Miller, 537 F.3d 102, 110 (2d Cir. 2007) (affirming 

denial of habeas petition where “[t]he Undercover [officer] . . . had been 

threatened before and intended to return to [the neighborhood of the arrest] in 

the near future”); Ayala v. Speckard, 131 F.3d 62, 72 (2d Cir. 1997) (en banc) 

(upholding closure where three officers testified that “they were continuing their 

undercover work and would soon be returning in an undercover capacity to the 

same areas where the defendants had been arrested” and where the officers had 

described those areas “with particularity”). We therefore find no basis for 

reversal on Waller’s first prong. 

      As to the third Waller prong, Moss contends that the New York Court of 

Appeals’ conclusion that the trial court considered reasonable alternatives to 

closure was contrary to clearly established Supreme Court precedent. Moss takes 



                                          10 
specific issue with the New York Court of Appeals’ determination that it could 

infer from the record in his case that the trial court had considered alternatives to 

closing the courtroom, even if the trial court did not discuss them expressly on 

the record. See Echevarria, 21 N.Y.3d at 19 (“On the record before us, it is fair to 

imply that the trial courts concluded that no lesser alternative would have 

adequately protected the officers’ safety and, therefore, the courts discharged 

their prong three duty to consider reasonable alternatives.”). He maintains that 

Waller and Presley require that the court make express, specific findings to show 

that it considered alternatives and that the trial court’s “silence” here shows that 

it did not comply with this requirement.  

      Moss relies heavily on Presley’s requirement that “the particular interest, 

and threat to that interest, must ‘be articulated along with findings specific 

enough that a reviewing court can determine whether the closure order was 

properly entered.’” Presley, 558 U.S. at 215 (quoting Press‐Enter. Co., 464 U.S. at 

510). Notably, we read this specific portion of Presley as relating to the 

articulation of findings specific to the government’s overriding interest, not to 

the court’s consideration of reasonable alternatives. To apply this language to an 

analysis under Waller’s third prong would require us to extend the rationale of 



                                          11 
Presley, which is beyond the scope of our review under AEDPA. Cf. White v. 

Woodall, 134 S. Ct. 1697, 1706 (2014) (“‘[I]f a habeas court must extend a rationale 

before it can apply to the facts at hand,’ then by definition the rationale was not 

‘clearly established at the time of the state‐court decision.’” (quoting Yarborough, 

541 U.S. at 666)). Moreover, this statement in Presley conveys that the purpose of 

requiring a court to make specific findings is to enable a reviewing court to 

determine whether a closure was appropriate. If that is so, then we cannot 

conclude that the New York Court of Appeals’ decision was necessarily contrary 

to the principles articulated in Presley, so long as the record is sufficiently 

detailed such that a reviewing court can glean that the trial court considered and 

rejected alternatives and, in turn, “can determine whether the closure order was 

properly entered.” Presley, 558 U.S. at 215 (internal quotation mark omitted). 

      Moss’s reference to cases interpreting Presley does not support a 

conclusion otherwise. As Moss acknowledges, we may only “look to lower 

courts of appeals decisions ‘to the extent [they] have already reviewed and 

interpreted the relevant Supreme Court case law to determine whether a legal 

principle or right had been clearly established by the Supreme Court.’” Nolan v. 

Money, 534 F. App’x 373, 378 (6th Cir. 2013) (unpublished opinion) (alteration in 



                                           12 
original) (quoting Landrum v. Mitchell, 625 F.3d 905, 914 (6th Cir. 2010)). None of 

the cases Moss cites turn on the issue of whether a reviewing court may look to 

the record as a whole to determine whether a court considered reasonable 

alternatives, and, therefore, they do not help resolve whether that practice is 

contrary to Presley. See, e.g., United States v. Gupta, 699 F.3d 682, 687–88 (2d Cir. 

2011); United States v. Waters, 627 F.3d 345, 361 (9th Cir. 2010); United States v. 

Agosto‐Vega, 617 F.3d 541, 547–48 (1st Cir. 2010); State v. Cox, 304 P.3d 327, 333–34 

(Kan. 2013); Lilly v. State, 365 S.W.3d 321, 333 (Tex. Crim. App. 2012); State v. 

Wise, 288 P.3d 1113, 1118 (Wash. 2012) (en banc).  

      Accordingly, we conclude that, under AEDPA’s deferential standard, the 

New York Court of Appeals’ determination that we may look to the record as a 

whole to determine whether the trial court complied with Waller’s third prong 

was not contrary to clearly established Supreme Court precedent. In turn, the 

New York Court of Appeals did not unreasonably conclude that the record here 

sufficiently shows that the trial court considered alternatives to closure. See 

Echevarria, 21 N.Y.3d at 18–19; see also id. at 25 (Lippman, J., dissenting in part 

and concurring in part) (“I join the Court’s affirmance in People v. Moss because 

there the trial court considered what it thought was the only reasonable 



                                           13 
alternative to closure, placing an officer outside the courtroom, and considered 

and rejected this option on the record.”); People v. Moss, 89 A.D.3d at 600 

(“Instead of ordering a complete closure, the court permitted defendant’s family 

to attend [and] . . . it considered but rejected an alternative to closure proposed 

by defendant.”).  

      To be sure, Moss’s argument that the trial court must “consider all 

reasonable alternatives to closure” on the record is not without some persuasive 

force. Pet’r Br. at 27 (quoting Presley, 558 U.S. at 216) (internal quotation mark 

omitted). The “implied consideration” standard developed by the New York 

Court of Appeals in People v. Echevarria and People v. Ramos is arguably in tension 

with the trial court’s duty of sua sponte consideration of reasonable alternatives 

imposed by Waller v. Georgia and Presley v. Georgia. See Echevarria, 21 N.Y.3d at 23 

(Lippman, J., dissenting in part and concurring in part) (“There is nothing in 

[Presley’s] language that would suggest that the Supreme Court had in mind that 

an ‘implied’ consideration of alternatives would be constitutionally 

acceptable. . . . It is to state the obvious that Presley does not contemplate an 

unreviewable, purely contemplative exercise in satisfaction of a trial court’s 

obligation to consider reasonable alternatives to court closure.”).  



                                          14 
       Without some consideration of alternatives on the record, even if well short 

of the explicit discussion of all possible alternatives that Moss seeks, there will 

often be little basis on which a reviewing court can determine whether the trial 

court adequately engaged in the Waller and Presley analysis, and in particular 

whether the trial court met its obligations under Presley to consider sua sponte 

various alternatives to closure. The record here, where there is some ambiguity 

as to why the trial court did not implement defense counsel’s proposed 

alternative to closure, illustrates the value of explicit consideration and rejection 

of reasonable alternatives. Trial courts weighing a potential courtroom closure 

would do better to make a clear record of their application of the Waller/Presley 

test, including their consideration of reasonable alternatives to closure. 

Constrained as we are in this case by AEDPA’s deferential standard, however, 

and on this particular record, we cannot here say that the New York Court of 

Appeals’ decision was contrary to, or involved an unreasonable application of, 

clearly established federal law, or was based on an unreasonable determination 

of the facts. 

                                       CONCLUSION 

       For the foregoing reasons, we AFFIRM the judgment of the district court.  



                                          15